Citation Nr: 1100430	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disability.

2.  Entitlement to service connection for a bilateral arm 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a right hand 
disability.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD) and 
depressive disorder.

7.  Whether new and material evidence has been submitted to 
reopen the claim to service connection for hepatitis C.

8.  Whether new and material evidence has been submitted to 
reopen the claim to service connection for eczema.

9.  Whether new and material evidence has been submitted to 
reopen the claim to service connection for a bilateral foot 
condition.

10.  Entitlement to service connection for dermatophytosis.

11.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1981 to May 1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for right hand disability 
(residuals of excised ganglion cyst of the ring finger), and 
dermatophytosis are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A current disability of the shoulders is not shown.

2.  A current disability of the arms is not shown, and there is 
no evidence of aggravation of status post right elbow surgery by 
service.

3.  A current disability of the lumbar spine is not shown.

4.  A current disability of the left hand is not shown.

5.  An acquired psychiatric disorder to include PTSD and 
depressive disorder is not shown.

6.  Service connection for hepatitis C, eczema, and bilateral 
foot disorder was denied in a July 2003 rating decision.  The 
appellant was informed of the determination and of the right to 
appeal.  The appellant did not appeal within one year of date of 
notification. 

7.  VA received an application to reopen the claims of service 
connection for hepatitis C, eczema, and bilateral foot disorder 
in February 2006.

8.  The evidence added to the record since the February2006 prior 
final decision on eczema and bilateral foot disorder, while new, 
as it is neither cumulative nor redundant, does not relate to a 
previously unestablished fact.

9.  The evidence added to the record since the February2006 prior 
final decision on hepatitis C establishes a previously 
unestablished fact-the presence of hepatis C.

10.  Hepatitis C was not manifest during service and is not 
attributable to service.



CONCLUSIONS OF LAW

1.  Bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  Bilateral arm disability was not incurred in or aggravated by 
service, and status post right elbow surgery was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

3.  Lumbar spine disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  Left hand disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

5.  An acquired psychiatric disorder, to include PTSD and 
depression, was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

6.  The July 2003 rating decision denying service connection for 
hepatitis C is final; new and material evidence sufficient to 
reopen the claim has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

7.  The July 2003 rating decision denying service connection for 
eczema is final; new and material evidence sufficient to reopen 
the claim has not been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

8.  The July 2003 rating decision denying service connection for 
a bilateral foot disorder is final; new and material evidence 
sufficient to reopen the claim has not been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

9.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

In February2006, the RO sent the appellant a VCAA letter 
addressing the claims for service connection and the claims to 
reopen.  This notice essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for obtaining, 
and the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would assist 
in this matter.  On the matter of PTSD, the specifically 
requested detailed information on his stressors to include a 
description of the event(s), date, place, and names of 
individuals involved.  Also, VA notified the appellant of the 
basis of the prior denial of his hepatitis, skin, and foot claims 
and the legal requirements for reopening the claims.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Lastly, in March 2006, VA 
notified the appellant of the disability rating and effective 
date elements of his claims.  In April 2006, the RO supplemented 
the earlier notice with a letter requesting detailed stressor 
information, including stressor information that could be 
verified.  The above notices were provided prior to the initial 
adverse adjudication of the claims.

In view of the above, the Board finds that VA satisfied its duty 
to notify.  Furthermore, the Board observes that VA supplemented 
the initial preadjudicatory notice with an April 2008 letter, 
which included notice of how VA determines disability ratings.

Also, the Board finds that VA satisfied its duty to assist the 
appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records have been associated with the claims folder 
along with VA treatment records.  VA afforded the appellant an 
opportunity to appear for a hearing.  In some circumstances, VA's 
duty to assist includes obtaining a VA examination and/or medical 
opinion.  However, here, the Board finds that VA is not required 
to provide such.  VA examination is not required when the record 
contains no competent evidence that the veteran has persistent or 
recurrent symptoms of disease and where the record contains no 
indication that those symptoms may be associated with his active 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  In 
this case, there is no indication that the appellant currently 
has persistent or recurrent symptoms of disability of the 
shoulders, arms, left hand, or lumbar spine associated with his 
military service.  Thus, examination is not required.

In some circumstances, VA's duty to assist includes requesting 
verification of the alleged stressor(s) through the U.S. Army & 
Joint Services Records Research Center (JSRRC).  The Board notes 
that JSRRC researches Army, Navy, Air Force, and Coast Guard 
records containing historical information on individual units 
within these branches of service, as well as some personnel 
records, as they relate to the stressful events described by 
veterans seeking service connection for PTSD. JSRRC provides VA 
with a summary of its findings.  Such a request, however, 
requires more than a report of anecdotal events or experiences.  
Not every event that occurs during the course of an individual's 
service is recorded, and service records rarely chronicle 
specific experiences of individual service members.  In this 
case, the Board finds that the appellant has not identified a 
traumatic event or experience susceptible to verification as a 
stressor through JSRRC.  In connection with his compensation 
claim, in March 2006, the appellant indicated he had PTSD due to 
"medical injuries that are service connected."  He later 
indicated during VA substance abuse treatment that he was 
traumatized by the military environment and wearing the wrong 
boots in boot camp.  Only a day later, he reported that he 
experienced sexual trauma while in the military-he did not 
elaborate at this time and has not responded to VA requests for 
detailed stressor information.  Service personnel records show 
that the appellant was a unit supply specialist and non-combat 
serviceman.  Therefore, referral to JSRRC for verification of the 
alleged stressors is not warranted.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Based on the foregoing, the Board finds any violation of the duty 
to notify or assist could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board notes that it has reviewed all of the evidence in the 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will provide a summary of the 
relevant evidence where appropriate.  The Board's analysis below 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Claims for Service Connection

Initially, the Board notes the appellant is a peacetime era 
veteran and he does not assert that his claimed problems are a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for active service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service of 
a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
clear and unmistakable evidence standard requires that the result 
be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  
In considering the effect of section 1111 on claims for service-
connected disability, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has stated that the government 
may show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 
2004) (citing 38 U.S.C.A. § 1153).

Arthritis and psychosis shall be considered to have been incurred 
in or aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war or 
following peacetime service on or after January 1, 1947. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307(a) (3), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans). 
See also Doran v. Brown, 6 Vet. App. 283, 289 (1994).

A claim for service connection for a mental disability may 
encompass claims for service connection of any mental disability 
that may reasonably be encompassed by several factors, including 
the claimant's description of the claim, the symptoms the 
claimant describes and the information the claimant submits or 
that the Secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing 
the immediate case the Board has taken an expansive view of the 
psychiatric claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Factual Background

The appellant served on active duty from May 1981 to May 1984.  
Service treatment records reflect that the appellant reported 
"perfect health" on his service enlistment examination dated 
April 1981.  The medical history included surgery to the right 
elbow, broken bones, with no problems.  The appellant denied 
swollen or painful joints, skin diseases, painful or "trick" 
elbow or shoulder, recurrent back pain, foot trouble, and 
depression or nervous trouble of any sort.  Clinical evaluation 
was normal with the exception of right elbow surgery and scar.  A 
May 1981 consultation report shows that the appellant had a 
history of right elbow surgery in 1972.  X-ray was negative.  The 
joint was described as stable, non-tender, and the appellant was 
deemed suitable for service.

Service treatment records further show that the appellant had 
tinea pedis in July 1981.  A February 1982 note shows suture 
removal from the great toe and tinea pedis.  Another February 
1982 note reflects complaints of scaling and fissures between the 
toes and/or soles of his feet, with redness and itching for 10 
months.  The assessment was athlete's feet.  An undated note 
shows that the appellant was seen for blisters of both feet and 
fingers.  The assessment was pes cavus with athlete's foot.

Service separation examination dated March 1984 reflects history 
of cyst, skin disease, and 1981 blisters on feet that never went 
away.  The appellant denied swollen or painful joints, painful or 
"trick" elbow or shoulder, recurrent back pain, foot trouble, 
and depression or nervous trouble of any sort.  Clinical 
evaluation was normal.  Evaluation showed no abnormality the 
upper and lower extremities; psychiatric system, skin; spine, 
other musculoskeletal system; neurological system; and the feet.

In April 2003, the appellant filed an original claim for VA 
compensation.  He claimed entitlement to service connection for 
hepatitis C, eczema, and a bilateral foot condition.  The RO 
denied the claim in a July 2003 rating decision.  The RO notified 
the appellant in July 2003 and his right to appeal this decision.  
No appeal was received within one year of this notification.

VA treatment records dated May to August 2003 reflect that the 
appellant was enrolled in a residential treatment program for 
alcohol dependence and substance abuse.  A July 2003 mental 
health assessment shows that there was no diagnosis of severe and 
persistent mental illness, to include schizophrenia, bipolar 
disorder, major affective disorder, or severe PTSD.

A September 2003 VA treatment note reflects an assessment for 
acute myalgias, subjective fevers and pharyngitis, believed due 
to viral syndrome.  It was noted that the appellant had intact 
range of motion, 5/5 bilateral strength, and 2/2 reflexes.

A September 2004 VA treatment note reflects rash, present by 
history for 22 years across his hands, forearms, and elbows.  The 
appellant was referred to dermatology.  Liver disease was noted.

A December 2004 VA treatment note reflects, by history, 
dermatophytosis since 1984, hepatitis diagnosed years ago that he 
believed was related to his tattoos, an occasionally numb left 
arm-but no history of neck injury or left arm injury-and 
substance abuse.  The assessment includes diagnoses for 
dermatophytosis, hepatitis C, occasional left arm numbness in the 
middle of night-"likely nerve impingement or tobacco."

A VA dermatology consultation dated January 2005 reflects 
complaints of jock itch unrelieved by hydrocortisone.  The 
appellant declined examination.  The assessment included 
onychomycosis, and likely tinea cruris.

An August 2005 VA treatment note reflects that the appellant 
presented with complaints of back pain and requested Librium.  By 
history, he had back pain for about a week.  He reported that he 
had back pain in the past but this was in the thoracic spine, 
whereas this pain was in the lower back muscles on the right.  
Also, the appellant reported a rash of the upper chest and 
shoulder for the past 2 months.  Examination revealed normal 
range of back motion, no tenderness to palpation, and negative 
straight leg raises.  A rash over the upper chest and shoulders, 
red purpuric/petechial, was found.

VA treatment records dated since 2005 reflect, by history, 
multiple failed detoxification efforts.  An October 2005 
motivational interview reflects depressed mood and history of 
anti-depressant trial participation a year ago (bupropion).  The 
appellant stated that he believed a few sessions with a 
psychiatrist would help him with old issues.  The assessment was 
alcohol dependence and early withdrawal depression, not otherwise 
specified.

In February 2006, the appellant filed a claim for service 
connection for a bilateral shoulder condition, a bilateral arm 
condition, a lumbar spine condition, a bilateral hand condition, 
depression, and PTSD.  He also requested that VA reopen the 
claims for hepatitis C, eczema, and a bilateral foot condition.  
He reported onset in 1981 and treatment to 2005 at VA hospital.

In March 2006, the appellant indicated that he was in dire need 
of financial help.  He reported that he had PTSD due to "medical 
injuries that are service connected,"

VA treatment records dated April to August 2006 reflect that the 
appellant was admitted to a 90-day residential treatment program 
for alcohol and substance abuse, and attended the after-care 
group for relapse prevention.  A May 30, 2006 mental health 
assessment reflects that his abuse behavior precipitated many 
bio-psychological problems, including unemployment, financial 
problems, and relationship problems.  The appellant reports that 
his past psychiatric history does not include 
inpatient/outpatient care, or medication trials.  He stated that 
he had a suicide attempt with "detox pills."  The appellant 
reported foot and spine pain.  He denied a history of abuse or 
exploitation.  On discussing his military history, the appellant 
reported that he suffered military trauma from "living 
conditions and wearing wrong boots in boot camp."  Mental status 
examination was performed.  The multi-axial diagnosis included an 
axis I diagnosis for alcohol dependence, not otherwise specified.  
Axis III diagnoses included alcohol dependence, tobacco use 
disorder, dermatophytosis, history of right elbow fracture, 
hepatitis, and substance abuse.  A May 31, 2006, individual note 
shows that the appellant reported "sexual trauma while in the 
military..."  

Shoulders, Arms, Lumbar Spine, and Left Hand

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for a 
bilateral shoulder disability, bilateral arm disability, lumbar 
spine disability, and left hand disability.  A disability of the 
shoulders, arms, low back, and left hand are not shown in service 
or currently by the evidence of record.  Status post right elbow 
surgery is not shown to have been aggravated by service.

The Board notes that service enlistment examination dated April 
1981 and consultation examination dated May 1981 reflect normal 
examination, except for history of right elbow surgery.  On 
service separation examination dated March 1984, the appellant 
denied swollen or painful joints, painful or "trick" elbow or 
shoulder, and recurrent back pain.  Clinical evaluation at this 
time was also normal.  The upper extremities were normal.  The 
spine, other musculoskeletal system, was normal.  Neurological 
examination was normal.  Service treatment records are negative 
for injury to the shoulders, arms, and back.  While post service 
medical evidence dated since 1993 show complaint of myalgias and 
left arm numbness, there is no indication in the evidence of 
record that these complaints are related to service.

Although the appellant's right elbow had right elbow surgery for 
broken bone prior to service, there is no indication that this 
condition was aggravated by military service.  Service treatment 
records are negative for complaints and abnormal findings for the 
right elbow.  Moreover, the appellant specifically denied painful 
and "trick" elbow on separation examination in March 1984.  
Post service medical records show no complaints or abnormal right 
elbow findings.  This coupled, with the absence of any report by 
the appellant of aggravation of right elbow surgery during 
service, weighs against a finding that his status post surgery 
right elbow was aggravated by service.

The Board acknowledges the appellant's reports of back pain and 
occasional left arm numbness.  However, in this regard, the Board 
notes that the appellant has not identified or produced any 
acceptable evidence, medical or otherwise, that would tend to 
show current disease or injury to account for his current 
complaints.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability due to disease or injury, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Likewise, the Federal Circuit has noted that in order for a 
veteran to qualify for entitlement to compensation under those 
statutes, the veteran must prove existence of a disability, and 
one that has resulted from a disease or injury that occurred in 
the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356 (2001).  To the extent that the appellant reports that he 
has back pain or numbness of the left arm, the Board concludes 
that underlying disability is not shown.  We again note that the 
appellant is competent to report claimed symptoms; however, in 
this case, the medical evidence is silent for the existence of 
underlying pathology for the isolated back complaints.  Although 
an examiner surmised that the neurological complaint was 
"likely" due to impingement syndrome, no diagnostic tests were 
done and there is no reliable evidence relating such to service.  
Service separation examination showed normal neurological 
examination.
The Board accepts that the appellant is competent to report 
symptoms, treatment and injuries.  Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  Furthermore, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  
However, here, the appellant has not actually reported symptoms, 
treatment, or any specific injury to the shoulders, arms, back, 
or left hand.  Moreover, to the extent that he reports onset of 
shoulder, arm, low back, and left hand problems in service due to 
injury or otherwise, the Board finds that he is not credible.  In 
assessing credibility, the Board may consider interest, bias, 
inconsistent statements, bad character, internal inconsistencies, 
factual plausibility, self-interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Also, the Board may consider the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board may not determine that lay 
evidence lacks credibility merely because it is unaccompanied  by 
contemporaneous medical evidence.  Buchanan supra.  Here, there 
is far more than a mere silent record.

In this case, the Board finds that the appellant is not credible 
because, although he claims in-service onset of problems, the 
service treatment records are silent for complaints or findings 
relative to the shoulders, arms, low back, and left hand.  The 
service separation examination is normal for pertinent findings.  
Although the appellant suggests that he has had continuous 
symptoms since service, such remote report is inconsistent with 
the normal separation examination.  It is further inconsistent 
with his failure to report such problems on his 2003 VA 
compensation claim.  In this regard, the Board finds that the 
appellant's silence when otherwise affirmatively speaking, defies 
belief in this case.  The appellant first claims shoulder, arm, 
low back, and left hand conditions related to service in 2006, 
more than 10 years after service separation.  He further 
acknowledges severe financial distress.  Given the significant 
time that had elapsed between service and the report of in-
service injuries or onset of disabilities, and the context of 
financial distress and difficulties with substance abuse, the 
appellant's report appears to have been motivated by desire for 
monetary gain or other factors.  In addition, the appellant has 
been remarkably vague concerning the nature and circumstances of 
the alleged disabilities.  Again, the Board is faced with more 
than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), (it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence of 
complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a 
merits context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity).  In view of the 
above, the Board finds that the appellant's statements in regard 
to having sustained injuries or disability in service are not 
credible.  Therefore, his statements have no probative value.

Accordingly, the claims for service connection for bilateral 
shoulder, bilateral arm, lumbar spine, and left hand disabilities 
are denied.

Absent a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Psychiatric Disability to Include PTSD and Depressive Disorder

Weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection for 
an acquired psychiatric disorder, to include PTSD and depressive 
disorder.

With regard to PTSD, medical evidence diagnosing the condition in 
accordance with VA regulations has not been presented.  38 C.F.R. 
§ 4.125(a).  The appellant is not competent to diagnose PTSD.  
See 38 C.F.R. § 3.304(f).  See Jandreau supra.  Therefore, 
service-connection for PTSD is not warranted.  Because a 
diagnosis for PTSD is not shown, the Board will not address the 
various stressors alleged by the appellant.

On the matter of an acquired psychiatric disorder, to include 
depressive disorder, the evidence of record shows no psychiatric 
abnormality in service or within the initial post separation 
year.  Report of service separation examination dated March 1983 
reflects normal psychiatric examination.  At this time, the 
appellant denied depression and nervous trouble of any sort.  
Similarly, a July 2003 mental health assessment was negative for 
an acquired psychiatric disorder to include schizophrenia, 
bipolar disorder, major affective disorder, and PTSD.  While an 
October 2005 motivational interview conducted during substance 
abuse treatment reflects a depressed mood and an assessment for 
alcohol dependence and early withdrawal depression, there is no 
indication that the appellant had any chronic acquired 
psychiatric disorder.  The Board notes that a May 2006 mental 
health assessment is negative for an acquired psychiatric 
disorder, to include depression.

While the appellant is competent to report depressive symptoms, 
or other abnormal psychiatric symptoms, he is not competent to 
diagnose himself with an acquired psychiatric disorder as this is 
sufficiently complex that it is not susceptible to lay opinion.  
Jandreau supra.  Furthermore, as discussed above, the Board finds 
that the appellant is not credible.  In addition to the above 
discussion, the Board notes that the appellant made inconsistent 
statements during his substance abuse treatment program.  He 
states that he participated in a drug trial program and later 
denied having been in such a program.  He further states that he 
experienced sexual trauma in service but later denied having 
experienced abuse or exploitation.  The appellant is an 
inconsistent historian.  Because he is not credible, the 
appellant's statements have limited probative value.

The more probative evidence of record consists of the mental 
health assessments performed during the appellant's substance 
abuse treatment.  These assessments are negative for an acquired 
psychiatric disorder.

Accordingly, the claim is denied.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert supra. 



Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim, which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The U.S. Court of Appeals for Veterans Claims has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision-
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In a July 2003 rating decision, the RO denied service connection 
for hepatitis C, eczema, and bilateral foot disorder.  The 
appellant was informed of the determination and of the right to 
appeal.  The appellant did not appeal within one year of date of 
notification. 

At the time of the July 2003 decision, the evidence included 
service treatment records.  Service treatment records show 
treatment for athlete's feet and tinea pedis.  Service separation 
examination dated March 1984 reflects normal clinical evaluation.  
The feet were normal.  Skin examination was normal.  The 
appellant reported a history of skin disease and complained that 
he had blisters that had not healed.  The RO denied the claims in 
July 2003 because a foot disability was not currently shown; 
eczema was not currently shown and continuity of symptomatology 
was not established; and hepatitis was not shown.

In February 2006, the appellant filed a claim to reopen for 
service connection for hepatitis C, eczema, and bilateral foot 
disorder.

Since the prior denial of the claim, the recent evidentiary 
submissions included VA treatment records dated May 2003 to 
August 2006.  These records show hepatitis C.  These records 
reflect no diagnoses for or treatment of eczema.  These records 
reflect for no complaints of or findings for abnormal foot 
pathology.

The Board has carefully reviewed the recent evidentiary 
submissions.

Regarding hepatitis C, the Board finds that new and material has 
been presented to reopen the claim for service connection.  The 
evidence is new as it is neither redundant nor cumulative of 
previously considered evidence-the evidence now shows hepatitis 
C, whereas the evidence considered by the RO in the February 2000 
rating decision did not show the presence of hepatitis C.  The 
recent evidentiary submissions are material because the records 
showing hepatitis C tend to establish a previously unestablished 
fact.  Therefore, the application to reopen is granted.  The 
Board notes that the March 2009 Supplemental Statement of the 
Case prepared by the RO addresses the claim for new and material 
evidence, but further appears to recognize a change in fact as 
evidenced by the RO's consideration of the claim on the merits in 
the analysis portion of that document.  As such, there is no 
prejudice to the appellant in the Board's consideration of the 
claim on the merits as well.  See Bernard, supra.

However, considering the claim de novo, the Board finds that the 
preponderance of the evidence is against service connection for 
hepatitis C.  Although hepatitis C is currently shown and the 
appellant suggests that this condition is related to tattooing, 
service treatment records reflect no diagnosis for hepatitis C 
and the Board finds that the appellant's report of tattooing in 
service is not credible.  Service records show no indication of 
tattooing in service.  Moreover, service separation examination 
dated March 1984 shows that there were no body marks, scars, or 
tattoos on physical examination.  The Board assigns greater 
probative value to the contemporaneous medical evidence 
associated with service rather than to the remote post service 
assertions of the appellant, who has been shown to be an 
inconsistent historian and not credible.  The appellant's 
statements of tattooing in service are not credible.  Reliable 
evidence showing hepatitis in service or related to service (or 
an incident of service) has not been presented.  The appellant is 
not competent to diagnose hepatitis C or to opine on the etiology 
of hepatitis as this disability is not susceptible to lay 
observation and the appellant lacks medical expertise.  See 
Jandreau, supra.  Also, as discussed above, the appellant is not 
credible and, therefore, his statements of in-service onset or 
hepatitis due to tattooing have no probative value.  Accordingly, 
the claim is denied as the evidence shows no indication that 
hepatitis C was initially manifested in service or is causally 
related to service (or an incident of service).  There is no 
doubt to be resolved.  Gilbert, supra.

With respect to the bilateral foot disorder, the recent 
evidentiary submissions are not new because the records are 
duplicative in substance of previously submitted evidence, which 
also showed complaint of blistered feet in service.  The recently 
evidentiary submissions are not material because they do not show 
foot complaints or abnormal findings for the feet.  The prior 
evidentiary defect remains, that is, there is no current 
disability shown.

As for the eczema claim, the Board observes that eczema is not 
shown by the recent evidentiary submissions.  Thus, while the 
recent evidentiary submissions are new, they are not material as 
the records do not tend to establish the presence of eczema in 
service.  Thus, this prior evidentiary defect remains.

Therefore, with respect to the foot and eczema claims, the recent 
evidentiary submissions do not raise a reasonable possibility of 
substantiating the claims.  Therefore, the application to reopen 
those claims is denied.  See Manio, supra.


ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral arm disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a left hand disability is denied.

Service connection for an acquired psychiatric disability, to 
include PTSD and depressive disorder, is denied.

The application to reopen the claim to service connection for 
hepatitis C is granted.

The application to reopen the claim to service connection for 
eczema is denied.

The application to reopen claim to service connection for a 
bilateral foot condition is denied.

Service connection for hepatitis C is denied.




REMAND

Dermatophytosis

The records reflect that the appellant filed a claim in February 
2006 for "skin rashes."  The subsequently received evidence 
showed dermatophytosis of the shoulders, arms and chest.  The 
Board finds that eczema, previously considered by the RO in July 
2003, is a distinct diagnosis from dermatophytosis-which was 
neither shown in the evidence nor claimed at the time of the 2003 
decision.

A properly diagnosed disease or injury cannot be considered the 
same factual basis as a distinctly diagnosed disease or injury.  
Therefore, claims based upon distinctly and properly diagnosed 
diseases or injuries cannot be considered the same claim.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Boggs v. Peake, 
520 F.3d 1330 (2008).

Therefore, in view of the above, the Board finds that the 
appellant has presented a new skin claim for dermatophytosis, 
which should be developed and adjudicated by the RO.

Right Hand Disability

The record reflects that the appellant had a ganglion cyst of the 
right ring finger excised in May 1984.  He currently claims to 
have right hand disability.  

In view of his current report and the in-service findings, the 
Board believes that a VA examination is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (the threshold is low when considering 
whether there is an indication that a disability or persistent or 
recurring symptoms of a disability may be associated with the 
Veteran's service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the Veteran has persistent or recurrent symptoms of 
disease and (2) indicates that those symptoms may be associated 
with his active military service).
A VA examination should be conducted to ascertain whether the 
appellant has residuals of in-service excised ganglion cyst of 
the right ring finger.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop, as appropriate, 
and adjudicate the claim for service 
connection for dermatophytosis of the 
shoulders, arms, and chest.

2.  The appellant should be scheduled for a 
VA examination to ascertain whether the 
appellant has residuals of in-service excised 
ganglion cyst of the right ring finger.  The 
claims folder should be available for review.  
The examiner must provide a complete 
rationale for all opinions expressed.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


